i          i        i                                                                i      i      i




                                 MEMORANDUM OPINION


                                         No. 04-09-00341-CR

                                         John Paul GOMEZ,
                                              Appellant

                                                  v.

                                          STATE of Texas,
                                             Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CR-11706
                            Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: August 12, 2009

DISMISSED

           Pursuant to a plea-bargain agreement, appellant John Paul Gomez pled guilty to aggravated

assault on a public servant and was sentenced to twenty years imprisonment in accordance with the

terms of his plea-bargain agreement. The trial court signed a certification of defendant’s right to

appeal stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX .

R. APP . P. 25.2(a)(2).
                                                                                       04-09-00341-CR

       Rule 25.2(d) provides that “[t]he appeal must be dismissed if a certification that shows the

defendant has the right of appeal has not been made part of the record under these rules.” TEX . R.

APP . P. 25.2(d). Thus, this court issued an order stating Gomez’s appeal would be dismissed unless

an amended trial court certification showing that Gomez had the right of appeal was made part of

the appellate record. See Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio 2003,

order); TEX . R. APP . P. 25.2(d); 37.1. No amended trial court certification has been filed. Instead,

Gomez’s appellate counsel has filed a letter stating she has reviewed the appellate record and “this

court has no choice but to dismiss the appeal.” In light of the record presented, we agree with

Gomez’s counsel that Rule 25.2(d) requires this court to dismiss the appeal. Accordingly, the appeal

is dismissed.

                                                              PER CURIAM


DO NOT PUBLISH




                                                 -2-